Order entered May 23, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01199-CR

                                MARK MCCAY, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 4
                                 Dallas County, Texas
                          Trial Court Cause No. F11-00694

                                         ORDER
       The Court GRANTS appellant’s May 9, 2013 motion to supplement the clerk’s record.

       We ORDER the Dallas County District Clerk to file a supplemental clerk’s record,

within FIFTEEN DAYS from the date of this order, that contains the following items:

      (1) Motion to Dismiss the Indictment for Attempted Theft for Failure to State
an Offense Due to Absence of the Essential Element of Ownership filed in Cause Nos.
F06-00184 and F06-00195.

       (2) Motion to Quash Indictment filed in Cause Nos. F06-00 184 and F06-00
195.

       (3) Motion to Dismiss the Indictment as Impermissibly Vague and For Failure
to State an Offense.
       ( 4) Motion to Dismiss the Indictment as Impermissibly Vague and For Failure
to State an Offense And Memorandum in Support filed in Cause Nos. F06-00184 and
F06-00195.

       ( 5) Motion to Dismiss the Indictment for Improper Aggregation and for Lack
of Jurisdiction filed in Cause Nos. F06-00 184 and F06-00195.

      (6) Defendant's Reply to State's Motion to Amend filed in Cause Nos. F06-
00184 and F06-00195. (Can be located on On Base under Cause No. F06-00184)

      (7) Supplemental Grounds Presented in Support of Pretrial Motions and
Supplemental Memorandum of Law filed in Cause Nos. F06-00184 and F06-00195.

       (8) Motion to Quash the Indictment for failure to specify manner and means,
etc.

      (9) Motion to Dismiss and Factual Submission in support of Pre-Trial Motions
and Motion to Dismiss filed by co-defendant Edwin Olsen in Cause No. F07-00734,
F07-00735 and F07-00736.

      (10) Defendant's Motion to Dismiss on Grounds of the Denial of Equal
Protection and Equal Rights and Privileges of the Law and the Abridgement of the
Constitutional and Statutory Function of the Grand Jury filed in Cause Nos. F06-
00184 and F06-00195.

       ( 11) Motion to Dismiss the Indictment for Improper Aggregation and for Lack
of Jurisdiction.

      (12) Supplemental Grounds Presented in Support of Pretrial Motions and
Supplemental Memorandum of Law filed in Cause Nos. F06-00184 and F06-00195.

      (13) Memorandum in Support of Motion to Quash and Indictment filed in
Cause Nos. F07-00734; F07-00735 and F07-00736.

      (14) Reply to State's Response to the Defendant's Argument that Tex. Probate
Code §75 Prevents Prosecution filed in Cause No. F07-00736. (Can be located on On
Base under Cause No. F07-00736).

      (15) Defendant's Opposition to State's Motion to Amend the Grand Jury
Indictments and, Alternatively, Motion to Quash the Amended Indictments and
Motion to Apply to any Amended Indictments the Pretrial Motions, Petitions. and
Submissions Previously filed in these Cause Nos. and in Cause Nos. F06-00184 and
F06-00195 filed in Cause Nos. F07-00735 and F07-00736.

       ( 16) Motion to Dismiss on Grounds of the Denial of Equal Protection and
Equal Rights and Privileges of the Law and the Abridgment of the Constitutional and
Statutory Function of the Grand Jury.

      (17) Motion to Disclose Experts (Can be located on On Base under Cause No.
F06-00184).

      (18) Motion to Amend Indictment (Can be located on On Base under Cause
No. F06-00184).

      (19) State's First Amended Motion to Amend Indictment and Abandon and
Delete Surplusage from the Indictment (Can be located on On Base under Cause No.
F07-00736).

      (20) State's Response to the Defendant's Opposition to the State's Motion to
Amend and Motion to Quash Amended Indictments (Can be located on On Base
under Cause No. F07 -00736).

      (21) State's Response to the Defendant's Argument that Texas Probate Code
§75 Prevents Prosecution. (Canoe located on On Base under Cause No. F07-00736).

      (22) Motion to Amend Indictment (Can be located on On Base under Cause
No. F07-00736).

      (23) State's Response to Defendant's Motion to Adopt, Motion for Disclosure,
Additional Submission in Support of Pre-Trial Motions (Can be located on On Base
under Cause No. F07-00736).

       (24) Defendant's Motion to Adopt For these cases the Pre-trial Motions and
Petition for Disclosure Previously filed in Cause Nos. F06-00184 and F06-00195 and
Defendant's Additional Submission in Support of the Pre-Trial Motions. (Can be
located on On Base under Cause No. F07-00736).

      (25) Defendant's Opposition to State's Motion to Amend the Grand Jury
Indictments and, Alternatively, Motion to Quash the Amended Indictments and
Motion to Apply to any Amended Indictments the Pretrial Motions, Petitions and
Submissions Previously filed in these Cause Nos. and in Cause Nos. F06-00184 and
F06-00195. (Can be located on On Base under Cause No. F07-00736).
      (26) Defendant's Response to State's Motion to Amend the Indictment and
Delete Surplusage (Can be located on On Base under Cause No. F 1 0-00878).

        (27) State's Motion to Amend Indictment and Abandon and Delete Surplus age
(Can be located on On Base under Cause No. F10-00878; three motions with same
title).

      (28) Application to Take Depositions (Can be located on On Base under Cause
No. F 1 0-00878).

      (29) Defendant's Motion for Continuance (Can be located on On Base under
Cause No. F 1 0-00878; two motions with same title).

     (30) State's Response and Objection to and Request to Deny Defendant's
Motion for Continuance (Can be located on On Base under Cause No. F10-00878).
      (31) All indictments filed in Cause Nos. F06-00184, F07-00736, Fl0-00878,
and Fll-00694.

         We ORDER the Clerk of the Court to send a copy of this order to Gary FitzSimmons,

Dallas County District Clerk.

         We ORDER appellant to file the brief within FORTY-FIVE DAYS from the date of this

order.


                                                 /s/    CAROLYN WRIGHT
                                                        CHIEF JUSTICE